Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vyatskikh et al. (US 2018/0088462, with a filing date of September 28, 2017) in view of Robinson et al. (U.S. Patent 10,494,721, with a filing date of August 8, 2017).
Vyatskikh discloses producing a structure by additive manufacturing including forming a material from a composition including a diacrylate (such as 1,6-hexanediol diacrylate in accord with instant claims 3-5; see Vyatskikh para. [0040]) and a photoinitiator in accord with instant claims 6 and 7 (see Vyatskikh para. [0082]). This is further contacted with a precursor of a transition metal and exposed to one or more beams of photons/light (see Vyatskikh para. [0043]) in accord with the claimed “irradiating” step, causing nanoparticles of the metal from the metal precursor to form on the surface.  
With respect to claim 12, multiple layers are formed; see Vyatskikh para. [0027].  With respect to claim 13, while the prior art does not specify the conductance of the final product, it is a reasonable assumption that a metallic layer (as produced by Vyatskikh) will be conductive as it is a basic concept in metallurgy that metals are conductive.  With respect to claims 14 and 15, 
Vyatskikh does not specifically state “chemically coupling” the nanoparticles to the reactive surface by “reactive moieties”, does not appear to specifically disclose employing an “aqueous” solution comprising the metal precursor as required by the instant claims, and does not specify certain limitations recited in several of the present dependent claims.  However,
a) The nanoparticles are effectively permanently attached to the structure of Vyatskikh without using any type of mechanical engagement.  Therefore, one can characterize their presence in that structure as being “chemically coupled” to the structure, and whatever substances in that structure participate in such coupling can be characterized as “reactive moieties”.
b) Robinson is directed to depositing nanoscale metals on a surface of a polymeric substance including a diacrylate and a photoinitiator (see Robinson col. 4, l. 53 thru col. 5, l. 24) by reduction of a precursor of the metal, i.e. is in a similar field of endeavor as Vyatskikh.  Robinson indicates it was known in the art, at the time of filing of the present invention, to employ an aqueous solution containing the metal precursor; see the paragraph overlapping cols. 6-7 of Robinson.  
c) Robinson further indicates formation of films having dimensions in accord with instant claims 16 and 17; see the paragraph overlapping cols. 9-10 of Robinson.  With respect to claim 19, the process is performed under ambient conditions; see Robinson col. 3, l. 67.
Therefore, the combined disclosures of Vyatskikh et al. and Robinson et al. would have suggested a method as presently claimed to one of ordinary skill in the art.
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Vyatskikh et al. in view of Robinson et al., and further in view of the Sato-Berru et al. Journal of Raman Spectroscopy article.
Neither Vyatskikh nor Robinson, discussed supra, disclose any examples in which the metal is silver or the precursor solution includes a citrate.  Sato-Berru indicates it was known in the art, at the time of filing of the present invention, to produce silver nanoparticles by photoreduction of an aqueous solution containing a silver compound and sodium citrate.  In addition, both Vyatskikh and Robinson indicate that their respective processes are suitable for producing structures containing silver; see Vyatskikh para. [0032] or Robinson col. 5, l. 50.  
Therefore, the disclosures of Vyatskikh et al. and Robinson et al., combined with that of the Sato-Berru article, would have suggested a method as presently claimed to one of ordinary skill in the art.

Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art does not disclose or suggest a method as claimed and in which the composition used to fabricate the substrate comprises allylamine and the reactive moiety amine.

The remainder of the art cited on the attached PTO-892 and SB/08 forms is of interest.  This art is held to be no more relevant to the claimed invention than the art as applied in the rejections, supra.

							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	February 4, 2021